Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heger et al (5,956,260).
The device as claimed is disclosed by Heger et al with a planar base surface (bottom of 10); a top surface opposing the base surface; a primary longitudinal axis; a first end (end with speaker 16) of the level along the primary longitudinal axis; a second end opposing the first end; an orientation sensor configured to measure an orientation of one of the top and base surfaces with respect to the force of gravity; a primary display 26 that displays a first image that corresponds to the measured orientation; and a secondary display 12 that displays a second image that corresponds to the measured orientation.
With respect to claim 2 Heger et al discloses the secondary display displays plurality of images, including the second image, that correspond to the measured orientation.

With respect to claim 6 Heger et al discloses a side surface extending between the base surface and the top surface, wherein the primary display 26 is positioned along the side surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heger et al (5,956,260) in view of Schwoegler et al (9,885,572).
The device as claimed is disclosed by Heger et al as stated in the rejection recited above for claims 1-3 and 6, but lack a display on the top surface as well as another surface that is not the top surface.
Schwoegler et al teaches that it is desirable to view the levelness of the bottom of the device 106 from the side surface 62 and from the top surface 82.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move or add a display of Heger et al to the top surface as taught by Schwoegler et al so the angle of inclination can be view from the top of the device.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heger et al (5,956,260) in view of Arlinsky (2007/0193046).
The device as claimed is disclosed by Heger et al as stated in the rejection recited above for claims 1-3 and 6, but lack the secondary display is closer to the first end than the second end.
Arlinsky teaches using a display 22 that is closer to the first end than the second end.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move a display of Heger et al so that it is closer to the first end than the second end as taught by Arlinsky as an alternative location for the display.

Claims 9, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heger et al (5,956,260) in view of McWilliams et al (5,025,567).
The device as claimed is disclosed by Heger et al as stated in the rejection recited above for claims 1-3 and 6, but lack a light pipe that provides optical communication between the light-emitting device and the secondary display.
With respect to claim 9 and 14 McWilliams et al teaches using a light pipe 16, 18 that provides optical communication between the light-emitting device and the display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a light pipe that provides optical communication between the light-emitting device and the secondary display in Heger et al as taught by McWilliams et al as an alternative way to transfer light to the desired location.
With respect to claim 10 the combination of Heger et al in view of McWilliams et al disclose a second display area smaller than the first display area (Heger et al discloses one display 26 smaller than the other 12.
With respect to claim 12 the combination of Heger et al in view of McWilliams et al disclose the secondary display comprises a plurality of display elements 12 (Heger et al) that are selectively illuminated, by selective control of the light-emitting device, to indicate a plurality of orientations of one of the top and base surfaces.
With respect to claim 13 the combination of Heger et al in view of McWilliams et al disclose a plurality of light-emitting devices including the light-emitting device, wherein at least two of the plurality of light-emitting devices are in optical 
With respect to claims 15-20 the combination of Heger et al in view of McWilliams et al disclose an electronics board coupled to the level body, wherein the light-emitting device is directly coupled to the electronics board, and wherein the light pipe is directly coupled to the electronics board and wherein the electronics board defines a primary longitudinal axis, and wherein the light pipe extends from the electronics board perpendicularly to the primary longitudinal axis of the electronics board (Standard connection using the light pipes of McWilliams in Heger et al).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heger et al (5,956,260) in view of McWilliams et al (5,025,567) as applied to claims 9, 10, and 12-20 above, and further in view of Schwoegler et al (9,885,572).
The device as claimed is disclosed by Heger et al as stated in the rejection recited above for claims 1-3 and 6, but lack a display on the top surface as well as another surface that is not the top surface.
Schwoegler et al teaches that it is desirable to view the levelness of the bottom of the device 106 from the side surface 62 and from the top surface 82.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move or add a display of the combination of Heger et al in view of McWilliams et al to the top surface as taught by Schwoegler et al so the angle of inclination can be view from the top of the device.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855